Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.

Argument: Applicant amended the independent claims and argued that “However, West does not teach or suggest the "user device that is communicatively connected to a plurality of different types of wireless devices" as encompassed in amended claim 1.” (Remarks 7/26/2022, page 11, 1st paragraph. Same argument on page 12, 2nd last paragraph).
Response: Examiner respectfully disagrees. In Fig. 1, West shows only base stations 108, 110, 112. However, in Fig. 19 and [0147], West shows another embodiment where the wireless device can be a base station, access point, femtocell access point etc. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 5, 8 - 12, 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20120149388). 
Regarding claim 1, West discloses one or more non-transitory computer-readable media, storing computer-executable instructions that upon execution cause one or more processors to perform acts (Fig. 20, elements 2024, 2014, 2030; [0035]; [0159]) comprising:
receiving at least one telemetry data for a user device (Abstract, 1st sentence; [0106]; [0125]; claim 2) that is communicatively connected to a plurality of different types of wireless devices (Fig.1, user device 126, wireless device 108, 110, 112. In Fig. 19 and [0147], West shows another embodiment where the wireless device can be a base station, access point, femtocell access point etc.);
applying a machine learning algorithm to the at least one telemetry data (Fig. 14, block 1406; [0116]; [0117], 1st sentence; [0118]; [0122] discloses how machine learning and AI can be used to determine location information);
generating a predicted a location for the user device in real time based at least on the machine learning algorithm (Fig. 14, block 1406; [0116]; [0117], 1st sentence; [0118]; [0122]; claim 3 discloses how machine learning and AI can be used to determine location information);
generating a location pattern for the user device based at least on the predicted user device location ([0063]; [0128]; claim 7; wherein the location pattern is the region defined by the upper and lower bounds);
a wireless carrier core network (Fig. 1; [0044], last sentence).
West does not explicitly disclose:
generating a user device profile for the user device;
and routing the user device profile to the wireless carrier core network.
However, these limitations are inherent in what West discloses. West ([0003]) discloses “The mobile service provider's knowledge of the precise location of mobile devices at all times within the communications network can provide valuable benefits to users of the mobile devices as well as opportunities for improved or additional services above and beyond basic connectivity services.”
From the above, since the network has knowledge of the location of the mobile device at all time, it is obvious that the location information of the user device is routed to a wireless carrier core network. A user device profile is also inherent since multiple mobile device location information is sent to the network, hence a profile will distinguish between them.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that a user device profile is generated and sent to the network. This information can then be used by the network for all the reasons given by West ([0003]).

Regarding claim 2, West discloses the acts further comprise:
receiving an updated telemetry data for the user device; applying the machine learning algorithm to the updated telemetry data; generating an updated predicted location for the user device (Fig. 16 discloses “updating” location model; [0056] discloses “A location manager component 304 intercepts the arriving measurements 302 from the environment 300 and processes respective locations of devices based on the arriving measurements 302 to generate, update, and/or obtain one or more hyperplanes or location models 306”;  [0124] discloses “The set of hyperplanes can be retained for locating a user device in the future. The set of hyperplanes can be updated periodically based on newly arrived data and/or reconfigured data”; machine learning model analyzed as in claim 1 above).
West does not explicitly disclose:
determining whether the predicted location and the updated predicted location are different;
21Attorney Docket No. TMP0909USin response to determining that the predicted location and the updated predicted location are different, generating an updated location pattern and an updated user device profile for the user device;
and routing the updated user device profile to the wireless carrier core network.
However, as stated in claim 1, obtaining user device profile and sending it to the network is inherent. The additional step of determining if the location has changed is obvious to try under Rationales for Obviousness (MPEP 2143, Rationale E). Since user device location is continuously determined, determining a location change is easy to determine. Knowing if the location has changed can then be used to determine if the user device profile should be resent to the network. If location hasn’t changed, not resending the profile is an obvious choice since no new data is being sent.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use send the profile based on whether location has changed, because doing so would reduce the transmission requirements on the system i.e. if no location change has occurred, then no new data needs to be sent.

Regarding claim 3, West discloses the telemetry data is a determining data point of a user device location, wherein the determining data point comprises at least one of Global Positioning System (GPS) coordinates, multilateration (MLAT) of radio signals between multiple base stations of a wireless carrier, identification of IoT devices, and identification of a wireless access point ([0002], [0005], [0048] disclose use of GPS to determine the user device location).

Regarding claim 4, West discloses the wireless device comprises at least one of a base station node, a wireless access point, and an Internet of Things (IoT) device (Fig. 1, base stations 108, 110, 112; [0043], page 3, right column, lines 6+ states “Macro cells 102, 104, and 106 are served respectively through base stations or NodeBs 108, 110, and 112 …”   ).

Regarding claim 5, West discloses the location pattern for the user device includes locations of the user device as a function of time for a set time period ([0052] discloses reporting by mobile device to network periodically, continuously based on time interval).

Claims 8 - 12 are similarly analyzed as claims 1 - 5 respectively.
	
Claims 15 - 19 are similarly analyzed as claims 1 - 5 respectively.


Claims 6 - 7, 13 - 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 20120149388) in view of Ahmed et al. (EP 1115262 A1).

Regarding claim 6, West does not disclose determining traffic network density for the predicted location based at least on the user device profile.

In the same field of endeavor, however, Ahmed discloses determining traffic network density for the predicted location based at least on the user device profile (Abstract; [0003] – [0005]; wherein the user sends back a response signal corresponding to test signals sent; wherein the user device profile information would comprise signal strength information).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Ahmed in the system of West because this would allow one to know signal strength at different locations. This data can be used to determine installation of base stations, as disclosed by Ahmed.

Regarding claim 7, West does not disclose identifying locations of one or more existing base station nodes based at least on the traffic network density;
and recommending new locations for installation of additional base station nodes based at least on the traffic network density.
In the same field of endeavor, however, Ahmed discloses identifying locations of one or more existing base station nodes based at least on the traffic network density (Abstract discloses “providing a test transmitter and moving it to selected site”; page 6, lines 35 discloses entering location of test transmitter; page 4, lines 25 - 27); and recommending new locations for installation of additional base station nodes based at least on the traffic network density (Abstract; [0003] – [0005];).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Ahmed in the system of West because this would allow one to install additional base stations at locations where traffic is high but capacity is low.

Claims 13 - 14 are similarly analyzed as claims 6 - 7 respectively.

Claim 20 is similarly analyzed as claim 6.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to location determination of user devices:

Chen et al.  (US 6,164,848) discloses an Adaptive Position indicator.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632